Citation Nr: 0934329	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-02 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant is eligible for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the appellant, the Veteran's spouse, entitlement to 
Dependents' Education Assistance under Chapter 35.  

In December 2006, the Board denied the claim.  Subsequently, 
the appellant appealed the Board's December 2006 decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In December 2008, the Court issued a decision which 
reversed the December 2006 Board decision and remanded the 
matter for further adjudication consistent with the opinion.  
The case has now been returned to the Board and is ready for 
a decision.


FINDINGS OF FACT

1.  The Veteran has a service-connected disability that is 
determined to be permanent and totally disabling.  

2.  The Veteran and the appellant married in January 2004.  

3.  In February 2004, the appellant filed a claim for Chapter 
35 Dependents' Educational Assistance benefits.





CONCLUSION OF LAW

The criteria for entitlement for use of Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code are met.  38 U.S.C.A. §§ 3501, 3512, 5103A 
(West 2002); 38 C.F.R. § 21.3046.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim on appeal is being granted, there is no 
need to review whether VA's statutory duties to notify and 
assist are fully satisfied as any error would be non-
prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).


LAW AND ANALYSIS

The appellant, the Veteran's spouse, seeks entitlement to 
Dependents' Educational Assistance benefits under Chapter 35.  
Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the spouse of a Veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D) 
(West 2002 & Supp. 2008); 38 C.F.R. § 21.3021(a)(3)(i) 
(2008).  

Except as provided in subparagraph (B) or (C), a person made 
eligible by subparagraph (B) or (D) of 38 U.S.C.A. 
§ 3501(a)(1) may be afforded educational assistance under 
chapter 35 during the 10 year period beginning on the date 
(as determined by the Secretary) the person becomes an 
eligible person within the meaning of section 3501(a)(1)(B), 
3501(a)(1)(D)(i), or 3501(a)(1)(D)(ii).  38 U.S.C.A. 
§ 3512(b)(1)(A).  
Section § 3512(b)(1)(B) states in pertinent part: (B) 
Notwithstanding subparagraph (A), an eligible person referred 
to in that subparagraph may, subject to the Secretary's 
approval, elect a later date for the 10-year period that 
would otherwise be applicable to the person under that 
subparagraph.  The beginning date so elected may be any date 
between the beginning date determined for the person under 
subparagraph (A) and whichever of the following dates 
applies....(i) The date on which the Secretary notifies the 
veteran from whom eligibility is derived that the veteran has 
a service-connected disability permanent in nature.  
38 U.S.C.A. § 3512(b)(1)(B).

Section 3501(a)(1) states that an "eligible person" is the 
spouse of a person who has a total disability permanent in 
nature resulting from a service-connected disability 
sustained during a period of qualifying service.  38 U.S.C.A. 
§ 3501(a)(1)(D)(i).  

VA will compute the beginning date of period of eligibility 
for spouses for whom VA made a final determination of 
eligibility after October 27, 1986 based on (A) effective 
date of the rating, or (B) the date of notification, or (C) 
any date between the dates specified in paragraphs 
(a)(2)(iii) (A) and (B) of this section as chosen by the 
eligible spouse.  38 C.F.R. § 21.3046(a)(2)(iii).  

In the present case, service connection has been granted for 
post-traumatic stress disorder and a 100 percent rating for 
this disability was assigned in June 1984, effective from 
February 1984.  In October 1990, the RO determined that the 
100 percent rating was permanently disabling, effective from 
September 25, 1990.  The appellant is the Veteran's current 
wife, and the record reflects that she and the Veteran were 
married in January 2004.  

In February 2004, the appellant filed a claim for Dependents' 
Educational Assistance, which was denied by the RO in March 
2004.  In December 2006, the Board denied the application 
because it was determined that the availability of DEA 
benefits ended on September 20, 2000, 10 years after the date 
the Veteran received his status as a permanently and totally 
disabled veteran.  Accordingly, the Board determined that the 
appellant was not eligible for DEA benefits.  Additionally, 
the Board determined that because the appellant was not 
married to the Veteran before the eligibility period for DEA 
benefits had expired, she was not entitled to an extension of 
the period of eligibility.  The appellant appealed to the 
Court.  

The issue before the Court was when the statutory 10 year 
period for the availability of DEA benefits under section 
3512 begins.  The Court determined that by the plain language 
of section 3501(a)(1)(D)(i), a person who is a spouse of a 
person who has a service-connected total and permanent 
disability is an eligible person, and by the plain language 
of section 3512(b)(1)(A) anyone made eligible by section 
3501(a)(1)(D) may be afforded educational benefits "during 
the 10-year period beginning on the date (as determined by 
the Secretary) the person becomes an eligible person within 
the meaning of section 3501(a)(1)(D)(i).  Although the 
Secretary is to determine the beginning of the 10 year 
delimiting period, he is governed by section 3512(b)(1)(A), 
which notes that the beginning date for eligibility for DEA 
benefits is when the person becomes an eligible person within 
the meaning of section 3501(a)(1)(D)(i).  This section has 
two criteria; a person is not eligible unless that person is 
a spouse and that person must be the spouse of a "person who 
has a total disability permanent in nature resulting from a 
service-connected disability sustained during a period of 
qualifying service."  38 U.S.C. § 3501(a)(1)(D)(i).  
Accordingly, pursuant to section 3512(b)(1)(A), the Court 
determined that the appellant became an "eligible person," 
thus triggering the 10-year eligibility period for DEA 
benefits, when she married the Veteran, since both criteria 
were satisfied at that time.  

The Court also noted that 38 U.S.C.A. § 3512(b)(1)(B) does 
not permit the Secretary unilateral authority to set the 
beginning of the 10 year DEA eligibility period on the date a 
veteran is notified that he is totally and permanently 
disabled, or any other date.  The Court emphasized that the 
phrase "for the 10-year period that would otherwise be 
applicable to the person under subparagraph (A)," reinforces 
the fact that section 3512(b)(1)(A), by and of itself, 
establishes a beginning period.  

Lastly, the Court stated that to the extent that the 
implementing regulation of section 3512, i.e., 38 C.F.R. 
§ 21.3046, interprets and implements section 3512 to limit 
the beginning date of the 10-year DEA delimiting period to 
the date the Secretary determines that a veteran's total 
rating is permanent in nature or the date that the Secretary 
notifies the veteran of this determination, it is contrary to 
the plain meaning of section 3512 and its legislative 
purpose.  Therefore, because the Secretary's interpretation 
and application of 38 C.F.R. § 21.3046 in this instance are 
contrary to the authorizing statute, the Court reversed the 
Board's December 2006 decision, which rests on that 
interpretation and application.

In sum, the Veteran was determined to be permanently and 
totally disabled due to a service-connected disability 
effective from September 20, 1990.  The appellant became an 
eligible person for the purposes of educational assistance 
when she married the Veteran in January 2004.  38 U.S.C.A. 
§§ 103(c), 3501(a)(1)(D)(i), 3512(b)(1)(A); 38 C.F.R. 
§§ 3.1(j), 3.50(a), 3.807(d)(2), 21.3021(c).  The appellant's 
application for DEA benefits received in February 2004 was 
well within the 10 year period.  Consequently, the appellant 
is eligible for Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code. 


ORDER

Eligibility for Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code is granted. 

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


